Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 8 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, the newly added limitation of claim 1, reciting “an imaging unit configured to generate an image by imaging a road surface that is not the portion of the path that passes entirely through the interior of at least one building;” when viewed in context of the remainder of the independent claim is found to distinguish the instant application from the prior art made of record and available when viewed in combination with the other elements in the claim. Claim 5 recites a similar feature and therefore similar reasoning applies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (KR 101269733) teaches a route determining system and method that can guide a user through both an outdoor and indoor environment. 
Watanabe et al
Takeuchi (JP 2004226199) teaches making routing decisions for a vehicle based upon a shade cost associated with a road.
Non-patent Literature Golson teaches that inverted moving body type vehicles have advantages compared with other vehicles when traveling indoors. 
Yan (CN 106127768) teaches assessing images to determine a road area and sunshine subimages of the driving area.
Levy et al. (US 20190137290) teaches a rideshare requesting system that can accommodate for routes that enter a building or structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661